DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11, 12 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2016/0163144 A1).

Regarding Claim 1, Lee discloses a money handling apparatus (1), as illustrated in figure 1, for example, comprising:
a first storage (40-47, 50) and a second storage (40-47, 50) as illustrated in figures 2-24, each of which stores money in the form of banknotes/cash/media/paper a recognition unit (25) which is operable to recognize the money passing therethrough; a transporter (151, 152, 153, 154, 155, 156, 157) as mentioned at paragraphs 200-204 and 259, which includes a first route, i.e, route (A), as illustrated in figure 12, for the money that passes through the recognition unit, i.e., discrimination unit (25), as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24, and a second route, i.e., second route (B), as illustrated in figure 12, for the money that does not pass through the recognition unit (25), as mentioned at paragraphs 166, 167 and 168, for example, wherein the transporter (151, 152, 153, 154, 155, 156, 157) is operable to transport the money from the first storage (40-47, 50) to the second storage (40-47, 50) along either the first route (B) or the second route (A); and
a controller (14, 16), as mentioned at paragraphs 45, 152 and 306, and as illustrated in figures 1 and 13, which performs at least one of a replenishment process, a collection process, or a reconciliation process using the first storage (40-47, 50) and the second storage (40-47, 50), and which selects either the first route (B) or the second route (A) for the money in accordance with a specific condition, i.e., either a partial audit/reconciliation process is performed, as mentioned in paragraphs 148-153, noting that paragraph 151 mentions “the media having the predetermined number passes through the discrimination unit 25”, or a whole audit/reconciliation is performed, i.e., as mentioned at paragraphs 165-168, noting that paragraph 167, last sentence, states that “[t]he media discharged from the one medium cassette may be transferred to the additional function cassette 45 without passing through the discrimination unit 25”, and noting that the condition is “when the today 
 Note also that which denomination each media is discriminated as, or which serial number is detected/extracted by the discriminator, for example, when a process of storing the money fed from the first storage into the second storage is performed in a specific one process, can be construed as a specific condition.
Regarding Claim 2, Lee discloses wherein the second route is shorter than the first route, as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24 (first route) and figures 4, 9, 11 and 18 (the second route).
Regarding Claim 3, Lee discloses wherein one of the first storage (40-47 and 50) and the second storage (40-47 and 50) is disposed inside a safe housing (70), noting that the safe (70) as mentioned at paragraph 64 and as illustrated in figure 3,
and
the other one of the first storage (40-47 and 50) and the second storage (40-47 and 50) is disposed outside the safe housing (70).
Regarding Claim 4, Lee discloses wherein the controller (14, 16) selects either the first route (B) or the second route (A) in accordance with the specific condition in a replenishment process of storing the money fed from the first storage disposed outside the safe housing in the second storage disposed inside the safe housing, as mentioned at paragraphs 48, 135, 151-156 and 170-174, for example.
Regarding Claim 5, Lee discloses wherein the controller (14, 16) selects the second route if data about the money stored in the first storage has been acquired, i.e., via the discriminator (25), and selects the first route if the data about the money stored in the first storage has not been acquired, noting the reject part (23), as mentioned at paragraph 76.
Regarding Claim 8, Lee teaches wherein the controller (14, 16) selects either the first route (B) or the second route (A) in accordance with the specific condition in a collection process, i.e., a collection process, as mentioned at paragraphs 139-147, a replenishment process, as mentioned at paragraphs 118-138, or an audit/reconciliation process, as mentioned at paragraphs 148-205, for example, of storing the money fed from the first storage (40-47 and 50) disposed inside the safe housing (70) into the second storage(40-47 and 50) disposed outside the safe housing (70).

wherein the controller selects the first route in collecting a designated number of the money from the first storage, and selects the second route in collecting all the money stored in the first storage, noting the rejection of Claims 4 and 5, for example, above.
Regarding Claim 11, Lee teaches wherein the controller (14, 16) selects either the first route (B) or the second route (A) in accordance with the specific condition in a reconciliation/audit process, as mentioned at paragraphs 148-206, of storing the money fed from the first storage (40-47 and 50) into the second storage (40-47 and 50), and storing the money fed from the second storage (40-47 and 50) into the first storage (40-47 and 50).
Regarding Claim 12, see rejection of Claims 1 and 11, above.
Regarding Claim 32, see rejection of Claim 1, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Nireki (US 2011/0198191 A1).
Regarding Claim 6, Lee does not expressly teach 
a reader which reads the data about the money stored in the first storage from a memory storing the data, wherein
the reader is disposed outside the safe housing.
Regarding Claim 6, Lee does not expressly teach, but Nireki teaches comprising:

a reader (142) which reads the data about the money stored in the first storage (100) from a memory, i.e., storage means (104) storing the data, as mentioned at paragraphs 72 and 73, wherein
the reader (142) is disposed outside the safe housing (100), noting that the reader (142) is located above the frame (2D), as mentioned at paragraph 55, and as illustrated in figure 7, the reader located on the circuit board (141) which is mounted on plate (2F), both located between the frame (2D) and the main body (2).
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a reader and memory pair as taught by Nireki, in Lee’s money handling apparatus for the purpose of tracking the storage/cassettes and enabling real time inventory tracking data of each storage/cassette’s contents.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1).
Regarding Claim 10, Lee teaches the system as described above.
Regarding Claim 10, Lee does not expressly teach, wherein the controller selects the first route if the number of the money to be collected from the first storage is less than a predetermined number, and selects the second route if the number of the money to be collected from the first storage is more than or equal to the predetermined number
In re Aller, 105 USPQ 233.  See also MPEP 2144.05(II).    
Regarding Claim 10, Lee teaches wherein the controller selects the first route if the number of the money to be collected from the first storage is less than a predetermined number, and selects the second route if the number of the money to be collected from the first storage is more than or equal to the predetermined number, noting that it is a matter of design choice as a matter of routine optimization as to what cash inventory levels cause either the first or second route to be used since Lee already teaches the money handling apparatus with collection cassette module located outside the safe area holding the cassettes as well as the collection processes and audit/reconciliation processes that use either first route (B) or second route (A) and one of ordinary skill in the art would have recognized the range of inventory levels required based upon the volume of inventory required to meet cash demand and throughput.

Claim(s) 30 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Sakamoto (US 2010/0025911 A1).

Regarding Claims 30 and 31, Lee teaches the system as described above.

Regarding Claim 30, Lee does not expressly teach further comprising:
a setting unit which sets the specific condition.

Regarding Claim 30, Sakamoto teaches further comprising:
a setting unit, i..e, operation setting (27), as illustrated at figure 3, and as mentioned at paragraph 100, for example, which sets the specific condition.
Regarding Claim 30, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a setting unit which sets the specific condition, as taught by Sakamoto, in Lee’s money handling apparatus for the purpose of enabling a user to set parameters for streamlining the operation of the apparatus to better meet desired demand and throughput.
Regarding Claim 31, Sakamoto teaches wherein the specific condition includes a condition concerning a use environment of the money handling apparatus, noting that “a collection condition” is considered to be a condition based upon the use environment, i.e., that one or more storages are full and require overflow to be directed elsewhere, as mentioned at paragraphs 57 and 63, for example.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Daout et al (US 2004/0093117 A1).

Regarding Claims 13-15, Lee teaches the system as described above.

Regarding Claim 13, Lee teaches a reconciliation process, i.e., performance of an audit, as mentioned at paragraphs 13, 148-155 and 158-206, and as illustrated in figures 10, 11, 12 and 24, for example.  See also paragraphs 302-320.  
Regarding Claim 13, Lee does not expressly teach wherein in accordance with a reconciliation level of the reconciliation process, the controller selects the first route in transporting the money from the first storage to the second storage, and selects the first route in transporting the money from the second storage to the first storage.
Regarding Claim 13, Lee does not expressly teach, but Daout teaches wherein in accordance with a reconciliation level of the reconciliation process, i.e, threshold levels, as mentioned at paragraphs 1, 28 and 69 and as illustrated at figure 2, the controller (18), as mentioned at paragraphs 20, 21 and as illustrated in figure 1, for example, selects the first route in transporting the money from the first storage to the second storage, and selects the first route in transporting the money from the second storage to the first storage, as mentioned at paragraph 27, for example.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein in accordance with a reconciliation level of the reconciliation process, the controller selects the first route in transporting the money from the first storage to the second storage, and selects the first route in transporting the money from the second storage to the first storage, i.e., a tracking of reconciliation levels in the form of inventory thresholds, as taught by Daout, in Lee’s money handling apparatus, for the purpose of balancing the inventory of banknote denominations between first storage and second storage cassettes.
Regarding Claim 14, see rejection of Claim 13, above.
Regarding Claim 15, see rejection of Claim 13, above.
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Ledoux et al (US 2016/0125681 A1).

Regarding Claims 26-28, Lee teaches the system as described above.
	Regarding Claim 26, Lee does not expressly teach wherein either the first storage or the second storage is a removable storage which is attachable to and detachable from a body of the apparatus outside a safe housing, and the money handling apparatus further comprises a detection unit which is operable to detect that the removable storage is attached to the body of the apparatus.

Regarding Claim 26, Lee does not expressly teach, but Ledoux teaches wherein
either the first storage (110) or the second storage (110) is a removable storage, as illustrated in figure 1, which is attachable to and detachable from a body, i.e., chassis (120), of the apparatus outside a safe housing, and the money handling apparatus further comprises a detection unit (730), as mentioned at paragraphs 11, 54 and 55, as illustrated in figures 14a, 14b, which is operable to detect that the removable storage is attached to the body of the apparatus.
Regarding Claim 26, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein either the first storage or the second storage is a removable storage which is attachable to and detachable from a body of the apparatus outside a safe housing, and the money handling apparatus further comprises a detection unit which is operable to detect that the removable storage is attached to the body of the apparatus, as taught by Ledoux, in Lee’s banknote handling apparatus for the purpose of detecting if any of Lee’s first storage and second storage are attached or detached from the body and so that either of the first storage and second storage may be replaced as needed by another first storage and second storage.
Regarding Claim 27, Lee does not expressly teach wherein the controller starts the process when the detection unit detects attachment of the removable storage.
Regarding Claim 27, Lee teaches wherein the controller (14, 16) starts the process when the detection unit, as taught by Ledoux, detects attachment of the removable storage as taught by Lee, which would have been obvious for the purpose of ensuring the money handling device of Lee is only operational when all cassettes/storage devices are firmly attached.  Note that one of ordinary skill in the art would have recognized that continuing the process when the removable storage is 
Regarding Claim 28, Lee does not expressly teach wherein the controller  stops the process being currently performed when the detection unit detects detachment of the removable storage
Regarding Claim 28, Lee teaches wherein the controller (14, 16) stops the process being currently performed when the detection unit, as taught by Ledoux, detects detachment of the removable storage, for the purpose of preventing banknotes from being sent to a storage location having no cassette/storage.  Note that one of ordinary skill in the art would have recognized that continuing the process when the removable storage is detached would have created a safety hazard as well as caused potential jamming and malfunction of the money handling apparatus.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. 
Applicant asserts in the sentence bridging pages 6 and 7 of Applicant’s Remarks received 12/22/20, that “Lee contains no teaching that either one of the first route or the second route is selected in accordance with a specific condition in one process.  
However, as recited in the rejections above, Lee teaches both first route (B) and second route (A) that is mentioned as being used in a partial audit/reconciliation process at paragraph 151, representing the first option, and in a whole audit/reconciliation as mentioned at paragraphs 167 and 168 representing a second 
See also the collection process at paragraph 139, with condition at paragraph 143, the collection process at paragraph 278 with second route mentioned at paragraph 281 and first route mentioned at paragraph 289.  Note also the replenishment process at paragraphs 118-138.
Therefore, Claims 1-6, 8-15, 26-28 and 30-32 are rejected.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 27, 2021